Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/CN2017/101069, filed 09/08/2017.
Claims 28-35 and 36-60 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 01/06/2022), Applicants filed a response, and an amendment on April 05, 2022, canceling claims 1-27 (all the elected claims) and adding new claims 36-60 is acknowledged. 
The Examiner is also acknowledging the filing of a new IDS on 03/29/2022.  
Claims 28-35 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 36-60 are present for examination.
Applicants' arguments filed on April 05, 2022, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are considered by the examiner. The signed copy of 1449 is enclosed herewith.

Withdrawn-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
The previous rejection of Claims 1-7, 10, 13-14, 16-22, 26 and 27 under 35 U.S.C. 112(a), as failing to comply with the Written Description requirement, is withdrawn in view of Applicant’s canceling of the claims. 


Withdrawn-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

The previous rejection of Claim 1-9, 13-14, 16-23, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mellata et al. (Recombinant bacterium comprising a Toxin/Antitoxin system. WO 2012/087483 A1, publication 06/28/2012) in view of Szpirer et al. (Genetically modified phage and use thereof. EP 2543720 A1, publication 01/09/2013), and Deb et al. (New DNA construct useful for e.g. gene expression and integration in host cells, and prolonging accumulation of desired protein, comprises promoter sequence, multiple cloning site, selectable marker sequence and terminator sequence. IN 201403506 I3, publication 06/22/2016, claim priority of application number 2014IN-MU03506, filed on 11/07/2014), is withdrawn in view of Applicant’s canceling of the claims. 

Withdrawn-Double Patenting Rejection (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous provisionally rejection of Claims 1-27 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 19-28 and 29 of US copending Application No. 16/644,942 (US PGPUB 20200323926), is withdrawn in view of Applicant’s canceling of the claims. 

New-Claim Rejections - 35 U.S.C. §112(b) 
The following is a quotation of 35 U.S.C. §112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 48 and 60 are rejected under 35 U.S.C. 112(b) or second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claims 48 and 60 are indefinite and unclear because of the recitation “Escherichia coli SH1..” is indefinite because the recitation contains two dots (..) after SH1, which suggests incompleteness of the claims. It is also not clear whether additional limitations were intended to be present following SH1. Appropriate corrections and claims amendment are required.    
	
	

New-Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

A.	Written Description
Claims 36-42, 44-46, 47-48, 50-56, 58-59 and 60 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 36 and 50 are drawn to under BRI as a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, and a random sequence that consists of 5 - 6 nucleotides that replaces the original 5 - 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment.
		The Court of Appeals for the Federal Circuit has recently held that a “written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993).  To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).
University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lily and Enzo Biochemical to methods of using products, wherein said products lack adequate written description.  While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrase above).
Thus, Claims are drawn to any nucleic acid system introduced into any bacterial strain to generate any genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: any first DNA fragment that encodes any toxin gene derived from any unknown sources that expresses any toxin having no structural feature that kills the genetically engineered bacterial strain; any second DNA fragment that encodes any antidote gene derived from any unknown sources that expresses any antidote protein having no structural feature that negates the toxin; any first promotor having any structural feature that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and any first constitutive promoter having any structural feature that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, and any random sequence that consists of 5 - 6 nucleotides having no structure that replaces the original 5 - 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein said toxins and antidote proteins encompass many toxins and many antidote proteins as well as many mutants, variants and fragments thereof, which can have wide variety of unknown structures; i.e. No Structure-Function correlation, which is required to fulfill the Written Description requirement.
As discussed in the written description guidelines the Written Description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A representative number of species means that the species, which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
Furthermore, the genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structures of prior art. However, the art clearly teaches the “Practical Limits of Function Prediction”: Whisstock et al., (2003) highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of  homology, in the absence of direct experimental evidence, will give the wrong answer, it is difficult to state criteria for successful prediction of function, since function is a vague concept. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (1999) teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Similarly, the art also teaches that functionally similar molecules have different structures; Kisselev L., (2002) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures.
Claims are drawn to very broadly any nucleic acid system introduced into any bacterial strain to generate any genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: any first DNA fragment that encodes any toxin gene derived from any unknown sources that expresses any toxin having no structural feature that kills the genetically engineered bacterial strain; any second DNA fragment that encodes any antidote gene derived from any unknown sources that expresses any antidote protein having no structural feature that negates the toxin; any first promotor having any structural feature that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and any first constitutive promoter having any structural feature that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, and any random sequence that consists of 5 - 6 nucleotides having no structure that replaces the original 5 - 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein said toxins and antidote proteins encompass many toxins and many antidote proteins as well as many mutants, variants and fragments thereof, which can have wide variety of unknown structures; whose structures are not fully described in the specification. No information, beyond the characterization of few genetically engineered bacterial strains including E. coli, Salmonella and Shigella microorganisms, few genes encoding toxin polypeptides and antidote polypeptides in pairs CcdB-CcdA, AvrRxo1-Arc1, Hha-TomB and PaaA2-ParE2, has been provided, which would indicate that applicants had possession of the claimed genus. The specification does not contain sufficient disclosure of the structure with function of all the genetically modified bacterial strains, and proteins, i.e. toxins-anti-toxins within the scope of the claimed genus. The genus of proteins, i.e. toxins-anti-toxins   claimed is a large variable genus including many mutants, variants and fragments thereof, which can have wide variety of unknown structures. Therefore, many structurally unrelated proteins, i.e. toxins-anti-toxins protein within the scope of these claims. The specification discloses the structure of only few representative species of the claimed genus, which is insufficient to put one of skill in the art in possession of the attributes and features of all species within the claimed genus. Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed.
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.


New-Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 36-44, 47-48, 50-57, 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Mellata et al. (Recombinant bacterium comprising a Toxin/Antitoxin system. WO 2012/087483 A1, publication 06/28/2012, see PTO892) in view of Szpirer et al. (Genetically modified phage and use thereof. EP 2543720 A1, publication 01/09/2013, see, PTO892), Deb et al. (New DNA construct useful for e.g. gene expression and integration in host cells, and prolonging accumulation of desired protein, comprises promoter sequence, multiple cloning site, selectable marker sequence and terminator sequence. IN 201403506 I3, publication 06/22/2016, claim priority of application number 2014IN-MU03506, filed on 11/07/2014, see, PTO892) and Yarkoni et al. (Chimeric proteins with cell-targeting specificity and apoptosis-inducing activities. US 6645490, granted 11/11/2003).
The Broadest Reasonable Interpretation (BRI) of claims 36 and 50, which are drawn to any nucleic acid system introduced into any bacterial strain to generate any genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: any first DNA fragment that encodes any toxin gene derived from any unknown sources that expresses any toxin having no structural feature that kills the genetically engineered bacterial strain; any second DNA fragment that encodes any antidote gene derived from any unknown sources that expresses any antidote protein having no structural feature that negates the toxin; any first promotor having any structural feature that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and any first constitutive promoter having any structural feature that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, and any random sequence that consists of 5 - 6 nucleotides having no structure that replaces the original 5 - 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein said toxins and antidote proteins encompass many toxins and many antidote proteins as well as many mutants, variants and fragments thereof, which can have wide variety of unknown structures.
Regarding claim 36-44, 47-48, 50-57, 59 and 60, Mellata et al. teach a recombinant Salmonella bacterium, a bacteria, which can colonize tumor cell and invade inside the tumor cell as  in-vitro because tumor cells are rapidly growing, wherein said recombinant Salmonella bacterium releases desired genetic elements, but not invade into non-tumor cells in the tissue as in-vivo, and thus, raises the possibility of using live attenuated recombinant Salmonella bacterial strain as a live vaccine for treating cancer as targeted killing therapy for tumor cells, wherein said recombinant  Salmonella   strain comprising a first constitutive promoter operably linked to a nucleic acid encoding a toxin molecule CcdB and a second promoter operably linked to a nucleic acid encoding an antitoxin molecule CcdA, as antidote molecule as claimed, wherein the first promoter is a constitutive promoter including Pr1, Pr2, pflE, ansB, p53, a human telomerase reverse transcriptase (hTERT) and Lpp promoters, which are active in tumor cell but inactive in a non-tumor cell or tissue, and the second promoter is PBAD, which is arabinose regulated promoter inducible at low level (concentration) of arabinose or in absence of arabinose, but repressed in the high level (concentration) presence of arabinose, as well as said PBAD promoter is also repressed in presence of high level (concentration) glucose, wherein the second promoter is inactive in vivo (in the tissue system) but active in vitro, wherein the second promoter allows transcription of the antitoxin nucleic acid sequence while in a permissive environment, i.e. in-vitro growth, but ceases transcription of antitoxin nucleic acid sequence while in a non-permissive environment, i.e. during growth of the bacterium in the animal or human tissue, wherein the second promoter responsive to a physical or chemical difference between the permissive and non-permissive environment, wherein the second promoter responsive to the level of arabinose, maltose, rhamnose or xylose in the environment, wherein the recombinant bacterium is capable of expressing a nucleic acid encoding a toxin in a tumor cell, and expressing a nucleic acid encoding an antitoxin in a non-tumor cell, so the recombinant bacteria can be used in-vivo to deliver a toxin to a tumor cell without substantial damage to the non-tumor cells, wherein the toxin-antitoxin pairs are CcdB-CcdA  pair and ParE-ParD pair (see, Table A) and a method of treating an animal subject by administering said recombinant Salmonella bacterium comprising toxin-anti-toxin construct for treating artificial cancer in said animal subject (see, abstract, para 9-11, 15-17, 18-19, 29, 31-32, 36, 38, 40, 106, 126-127, 131-133, 134, 136, Table A, Example 3-6, Fig. 1-2, claims 1-15).  Claims 37-38 and 51-52 are included in this rejection because if an animal subject has the tumor, the tumor tissue will have inherently glucose concentration lower than 0.424 mM, and non-tumor tissue will have inherently higher than glucose concentration of 1.22 mM, i.e. the animal subject of Mellata et al. inherently would have such features. Claims 39-40 and 53-54 are included in this rejection because the claimed first promoter is upstream of antidote sequence, and second constitutive promoter is upstream of toxin sequence, which is taught by the Mellata et al. although Mellata et al. termed first promoter for toxin molecule and second promoter for antitoxin molecule but indeed both promoters are upstream of the toxin sequence and antitoxin sequence respectively. Claim 44 is included in this rejection because SEQ ID NO: 3 is E. coli Lac promoter (pLac), which is well known as a strong promoter in the prior art, and it is obvious to a skilled artisan to use E. coli pLac promoter to express any genes for overexpression in a host cell.   Mellata et al. do not teach using a linker sequence of 5-6 nucleotides between two coding sequences (for claims 36 and 50), do not teach using glucose repressive promoter of the first promoter of anti-toxin molecule, which is repressed by the glucose, including lac, gltA, sdhADC or tnaB promoter (for claim 41), do not teach using AckA promoter (for claim 55) and do not teach the first DNA fragment sequence of SEQ ID NO: 1, and second DNA fragment sequence of SEQ ID NO: 2 (for claims 43, and 57), and the bacterial strain of E. coli MG1655 (for claim 48 and 60).
However, Szpirer et al. teach a recombinant host cell, which is transformed with a nucleic acid sequence encoding a toxin molecule CcdB, which will allow the selection of recombinant clones having integrated gene of interest CcdB and a nucleotide  sequence encoding a functional antidote protein of the toxin molecule CcdA and a recombinant clones of host cell comprises both toxin and antitoxin molecule integrated into the genome of the host cell will survive, wherein said toxin molecule CcdB is 100% identical to SEQ ID NO: 1 and antitoxin molecule CcdA, which is 100% identity to SEQ ID NO: 2 of the instant application respectively (see, sequence alignment as shown below as (A) and (B)) because they are from E. coli (see, sequence alignment as shown below), and further teach toxin-antitoxin pair of CcdB-CcdA. Szpirer et al. also teach using regulated promoter pLac, wherein the pLac promoter from E. coli inherently comprises SEQ ID NO: 3 of the instant application, and further teach the host cells including E. coli K12, E. coli MG1655, E. coli BL21(DE3) or E. coli DH5alpha (see, para 3, 64, 68, 69, 125, 128, 139-144, 157, and claims 1-15). 
RESULT 3 (A)
BAJ71365
ID   BAJ71365 standard; DNA; 306 BP.
XX
AC   BAJ71365;
XX
DT   28-FEB-2013  (first entry)
XX
DE   E. coli CcdB gene/antidote gene, SEQ 22.
XX
KW   Cytotoxic protein CcdB; ccdB gene; ds; enzyme production;
KW   genetically engineered microorganism; phage; protein production.
XX
OS   Escherichia coli.
XX
CC PN   EP2543720-A1.
XX
CC PD   09-JAN-2013.
XX
CC PF   07-JUL-2011; 2011EP-00173033.
XX
PR   07-JUL-2011; 2011EP-00173033.
XX
CC PA   (DELP-) DELPHI GENETICS.
XX
CC PI   Szpirer C;
XX
DR   WPI; 2013-A44274/05.
XX
CC PT   New genetically modified phage comprising inactivated S and R genes and 
CC PT   where an expression system is inserted, useful for producing a 
CC PT   biomolecule of interest.
XX
CC PS   Disclosure; SEQ ID NO 22; 57pp; English.
XX
CC   The present invention relates to a novel genetically modified phage 
CC   comprising an inactivated S and R genes and an expression system 
CC   inserted. Also described are: (1) a kit comprising the genetically 
CC   modified phage above and a helper phage; (2) a host cell comprising the 
CC   genetically modified phage; (3) a kit comprising the host cell of (2) and
CC   a plasmid comprising the ccdA gene; (4) a process for preparing the host 
CC   cell of (2) by infecting a host cell with a genetically modified phage 
CC   above; and (5) a process for producing a biomolecule of interest, by 
CC   cultivating a host cell comprising the genetically modified phage above 
CC   and the nucleic acid sequence of the biomolecule of interest, and 
CC   recovering the biomolecule of interest. The method of the invention is 
CC   useful for producing a biomolecule of interest, where, when a phage is 
CC   used, the culture is not contaminated by infectious phages or 
CC   unintentionally lysed during growth or protein production, is provided. 
CC   The genetically modified phage does not recover its lytic properties 
CC   during culture, thus allowing the production of a biomolecule of interest
CC   without phage contamination, and allows the rapid production of large 
CC   quantities of proteins in a limited volume of culture. The present 
CC   sequence is an E. coli CcdB gene, an antidote protein or a toxic molecule
CC   (able to reduce or suppress the effect of the corresponding toxic 
CC   molecule on a cell (preferably a prokaryotic cell), when said toxic 
CC   molecule is produced by said cell) used in the method invention for 
CC   producing a host cell.
XX
SQ   Sequence 306 BP; 78 A; 69 C; 85 G; 74 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 306;  DB 46;  Length 306;
  Best Local Similarity   100.0%;  
  Matches  306;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGCAGTTTAAGGTTTACACCTATAAAAGAGAGAGCCGTTATCGTCTGTTTGTGGATGTA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGCAGTTTAAGGTTTACACCTATAAAAGAGAGAGCCGTTATCGTCTGTTTGTGGATGTA 60

Qy         61 CAGAGTGATATTATTGACACGCCCGGGCGACGGATGGTGATCCCCCTGGCCAGTGCACGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CAGAGTGATATTATTGACACGCCCGGGCGACGGATGGTGATCCCCCTGGCCAGTGCACGT 120

Qy        121 CTGCTGTCAGATAAAGTCTCCCGTGAACTTTACCCGGTGGTGCATATCGGGGATGAAAGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CTGCTGTCAGATAAAGTCTCCCGTGAACTTTACCCGGTGGTGCATATCGGGGATGAAAGC 180

Qy        181 TGGCGCATGATGACCACCGATATGGCCAGTGTGCCGGTCTCCGTTATCGGGGAAGAAGTG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TGGCGCATGATGACCACCGATATGGCCAGTGTGCCGGTCTCCGTTATCGGGGAAGAAGTG 240

Qy        241 GCTGATCTCAGCCACCGCGAAAATGACATCAAAAACGCCATTAACCTGATGTTCTGGGGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GCTGATCTCAGCCACCGCGAAAATGACATCAAAAACGCCATTAACCTGATGTTCTGGGGA 300

Qy        301 ATATAA 306
              ||||||
Db        301 ATATAA 306

(B):SQ   Sequence 219 BP; 60 A; 45 C; 66 G; 48 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 219;  DB 61;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGAAGCAGCGTATTACAGTGACAGTTGACAGCGACAGCTATCAGTTGCTCAAGGCATAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGAAGCAGCGTATTACAGTGACAGTTGACAGCGACAGCTATCAGTTGCTCAAGGCATAT 60

Qy         61 GATGTCAATATCTCCGGTCTGGTAAGCACAACCATGCAGAATGAAGCCCGTCGTCTGCGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GATGTCAATATCTCCGGTCTGGTAAGCACAACCATGCAGAATGAAGCCCGTCGTCTGCGT 120

Qy        121 GCCGAACGCTGGAAAGCGGAAAATCAGGAGGGGATGGCTGAGGTCGCCCGGTTTATTGAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCCGAACGCTGGAAAGCGGAAAATCAGGAGGGGATGGCTGAGGTCGCCCGGTTTATTGAA 180

Qy        181 ATGAACGGCTCTTTTGCTGATGAGAACAGGGACTGGTGA 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 ATGAACGGCTCTTTTGCTGATGAGAACAGGGACTGGTGA 219

Szpirer et al. do not teach using a linker sequence of 5-6 nucleotides between two coding sequences (for claims 36 and 50) and AckA promoter (for claim 55).
However, Deb et al. teach a DNA construct comprising promoter sequence, multiple cloning site, selectable marker sequence and terminator sequence; wherein the said sequences operably linked to each other, wherein the promoter sequence are Plac, PackA, and araPBAD, and a process for producing a desired protein in E. coli host cell comprising said promoter (see, abstract, pg 2-3, Fig. 5 and claims 1-8). Deb et al. do not teach using a linker sequence of 5-6 nucleotides between two coding sequences (for claims 36 and 50).
However, Yarkoni et al. teach expression of chimeric proteins and use of linker sequence encoding five amino acids Gly-Gly-Gly-Gly-Ser (15 nucleotides) between two coding sequence for optimum expression of the two coding sequences in a host cell (see, abstract, Col 7, para 3, Col 8, para 4, and claims 1-12).
 Therefore, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention as a whole before the effective filing date by combining the teachings of Mellata et al. Szpirer et al. Deb et al. and Yarkoni et al. to use the toxin molecule CcdB of SEQ ID NO: 1 and a functional antidote protein of the toxin molecule CcdA molecule of CcdA of SEQ ID NO: 2 as taught by Szpirer et al. and regulated promoter packA as taught by Deb et al. using linker sequence between two coding sequences as taught by Yarkoni et al. and modify Mellata et al. to make a recombinant Salmonella host cell expressing nucleic acid encoding toxin CcdB and a functional antidote protein of the toxin molecule CcdA molecule for killing tumor cells without affecting non-tumor cells or tissues  et al. for treating cancer to arrive the claimed invention.
One of ordinary skilled in the art would have been motivated to use recombinant Salmonella host cell expressing toxin CcdB and a functional antidote protein of the toxin CcdA molecule for killing tumor cells without affecting non-tumor cells or tissues for treating cancer, which is therapeutically, pharmaceutically and economically beneficial.
One of ordinary skilled in the art would have a reasonable expectation of success because Mellata et al. could successfully made recombinant Salmonella host cell expressing toxin CcdB and a functional antidote protein of the toxin CcdA molecule for killing tumor cells without affecting non-tumor cells or tissues for treating cancer. 
Thus, the above references render the claims prima facie obvious to one of ordinary skill in the art.

New-Double Patenting Rejection (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 36-60 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17, 19-28 and 29 of US copending Application No. 16/644,942 (US PGPUB 20200323926).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are of overlapping scope.  The claims 36-60 of the instant application are drawn to a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues, wherein the solid tumors are featured with a glucose concentration lower than 0.424 mM, wherein the non-tumor tissues are featured with a glucose concentration higher than 1.22 mM, wherein the first promoter is located immediately upstream of the second DNA fragment, wherein the first constitutive promoter is located immediately upstream of the first DNA fragment, wherein the first promoter is selected from a group consisting of a lac promoter, a gltA promoter, an sdhADC promoter and a tnaB promoter, wherein a pair of the toxin and the antidote is selected from a group consisting of a CcdB-CcdA pair, an AvrRxol-ArcI pair, a Hha-TomB pair, and a PaaA2-ParE2 pair, wherein the first DNA fragment is shown as SEQ ID No. 1, and the second DNA fragment is shown as SEQ ID No.2, wherein the first promoter is shown as SEQ ID No.3, wherein the nucleic acid system of claim 1 further includes: a random sequence that consists of 5 - 6 nucleotides, and replaces original 5 - 6 nucleotides of the genetically engineered bacterial strain that are located immediately upstream of the second DNA fragment, wherein the random sequence is GCCTT or TGTCT, the nucleic acid system of claim 1 further includes: Page 3 of 8a third DNA fragment that encodes a chloramphenicol resistance cassette, wherein the third DNA fragment is shown as SEIQ ID No. 4, wherein the bacterial strain is selected from a group consisting of Escherichia coli, salmonella and Shigella, wherein the bacterial strain is Escherichia coli MGI 655, wherein the nucleic acid system is shown as SEQ ID No. 7 or SEQ ID No.8.
The claims 1, 3-17, 19-28 and 29 of US copending Application No. 16/644,942 are drawn to a bacterium for targeting tumors and treating cancer, each comprising: a nucleic acid system; and a gene that encodes a cytotoxin that kills tumor cells, wherein the nucleic acid system comprises: a first DNA fragment that encodes a toxin that kills the bacterium; a second DNA fragment that encodes an antidote that negates the toxin, the second DNA fragment being transcribed at tumor tissues but not transcribed at non- tumor tissues; a promoter of an antidote gene that is operably linked to the second DNA fragment and represses transcription of the second DNA fragment under control of a glucose level such that the antidote is expressed at the tumor tissues but not expressed at the non-tumor tissues; and a constitutive promoter of a toxin gene that is operably linked to the first DNA fragment and causes constitutive transcription of the first DNA fragment such that the toxin is expressed at the tumor tissues and the non-tumor tissues, wherein the tumor tissues have a glucose concentration lower than 0.424 mM, and the promoter of the antidote gene initiates the transcription of the second DNA fragment when the glucose level is lower than 0.424 mM, wherein the non-tumor tissues have a glucose concentration higher than 1.22 mM, and the promoter of the antidote gene represses the transcription of the second DNA fragment when the glucose level is higher than 1.22 mM, wherein the promoter of the antidote gene is located immediately upstream of the second DNA fragment, wherein the constitutive promoter of the toxin gene is located immediately upstream of the first DNA fragment, wherein the promoter of the antidote gene is selected from a group consisting of a lac promoter, a gltA promoter, an sdhADC promoter and a tnaB promoter, wherein a pair of the toxin and the antidote is selected from a group consisting of a CcdB-CcdA pair, an AvrRxol-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair, wherein the first DNA fragment is shown as SEQ ID No. 1, and the second DNA fragment is shown as SEQ ID No.2, wherein the promoter of the antidote gene is shown as SEQ ID No.3, wherein the bacterium further includes a random sequence that consists of 5 - 6 4nucleotides, and replaces original 5 - 6 nucleotides of the bacterium that are located immediately upstream of the second DNA fragment, wherein the random sequence is GCCTT or TGTCT, wherein the bacterium further includes a third DNA fragment that encodes a chloramphenicol resistance cassette, wherein the third DNA fragment is shown as SEQ ID No. 4, wherein the bacterium is derived from a bacterial strain selected from a group consisting of Escherichia coli, salmonella and Shigella, wherein the bacterium is derived from Escherichia coli MG1655, wherein the nucleic acid system is shown as SEQ ID No. 7 or SEQ ID No.8, 7. (Original) A bacterium for targeting tumors and treating cancer, comprising: a nucleic acid system; and a gene that encodes a cytotoxin that kills tumor cells, wherein the nucleic acid system comprises: a first DNA fragment that encodes a toxin that kills the bacterium, the first DNA fragment being transcribed at non-tumor tissues but not transcribed at tumor tissues; a second DNA fragment that encodes an antidote that negates the toxin; a constitutive promoter of an antidote gene that is operably linked to the second DNA fragment and causes constitutive transcription of the second DNA fragment; and a promoter of a toxin gene that is operably linked to the first DNA fragment and causes transcription of the first DNA fragment under control of a glucose level, wherein expression of the toxin is higher than constitutive expression of the antidote under the control of the glucose level such that the toxin kills the bacterium at the non- tumor tissues, wherein the tumor tissues have a glucose concentration lower than 0.424 mM, and the promoter of the toxin gene represses the transcription of the first DNA fragment when the glucose level is lower than 0.424 mM,  wherein the non-tumor tissues have a glucose concentration higher than 1.22 mM, the promoter of the toxin gene initiates the transcription of the first DNA fragment and the expression of the toxin is higher than the constitutive expression of the antidote when the glucose level is higher than 1.22 mM, wherein the promoter of the toxin gene is located immediately upstream of the first DNA fragment, wherein the constitutive promoter of the antidote gene is located immediately upstream of the second DNA fragment, wherein the promoter of the toxin gene is selected from a group consisting of a ptsG promoter, a fruB promoter and an ackA promoter, wherein a pair of the toxin and the antidote is selected from a group consisting of a CcdB-CcdA pair, an AvrRxol-Arc1 pair, a Hha-TomB pair, and a PaaA2-ParE2 pair, wherein the first DNA fragment is shown as SEQ ID No. 1, and the second DNA fragment is shown as SEQ ID No.2, wherein the bacterium further includes a random sequence that consists of 5 - 6 nucleotides, and replaces original 5 - 6 nucleotides of the bacterium that are located immediately upstream of the first DNA fragment, wherein the bacterium further includes a third DNA fragment that encodes a chloramphenicol resistance cassette, wherein the third DNA fragment is shown as SEQ ID No. 4, wherein the bacterium is derived from a bacterial strain selected from a group consisting of Escherichia coli, salmonella and Shigella, wherein the bacterium is derived from Escherichia coli MG1655.

The above indicated claims of the reference copending patent application 16/644,942, while not totally identical to the instant claims, are indeed a nucleic acid system introduced into a bacterial strain to generate a genetically engineered bacterial strain that grows in solid tumors but does not grow in non-tumor tissues, the nucleic acid system comprising: a first DNA fragment that encodes a toxin gene that expresses a toxin that kills the genetically engineered bacterial strain; a second DNA fragment that encodes an antidote gene that expresses an antidote that negates the toxin; a first promotor that controls transcription of the antidote gene, such that glucose represses the transcription of the antidote gene; and a first constitutive promoter that causes constitutive expression of the toxin gene; wherein the second DNA fragment is transcribed in the solid tumors but not transcribed in the non-tumor tissues as claimed in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims 36-60 of the reference copending patent application when there are specifically recited embodiments that would either anticipate to mainly claims 36-60 of the instant application or alternatively render them obvious.  Alternatively, claims 36-60 cannot be considered patentably distinct over claims 1, 3-17, 19-28 and 29 of the reference patents when there is specifically disclosed embodiment in the reference co-pending application falls within the scope of claims 36-60 of instant application, i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do so because that embodiment is disclosed as being a preferred embodiment within the claims 1, 3-17, 19-28 and 29 of US copending Application No. 16/644,942. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Status of the claims:
Claims 36-60 are rejected.
Applicant's amendment (see, all the elected claims 1-27 are cancelled with addition of new claims 36-60) necessitated the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the numbered sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656